

115 S1697 RS: Taylor Force Act
U.S. Senate
2017-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 211115th CONGRESS1st SessionS. 1697IN THE SENATE OF THE UNITED STATESAugust 1, 2017Mr. Graham (for himself, Mr. Manchin, Mr. Corker, Mr. Blunt, Mr. Cotton, Mr. Kennedy, Mr. Risch, Mr. Rounds, Mr. Rubio, Mr. Young, Mr. Crapo, Mr. Shelby, Mr. Cruz, Mr. Scott, Mr. Cardin, Mr. Menendez, Mr. Schumer, Mr. Coons, Mr. Nelson, and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsSeptember 6, 2017Reported by Mr. Corker, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo condition assistance to the West Bank and Gaza on steps by the Palestinian Authority to end
			 violence and terrorism against Israeli citizens and United States
			 Citizens.
	
 1.Short titleThis Act may be cited as the Taylor Force Act.
 2.FindingsCongress makes the following findings: (1)The Palestinian Authority’s practice of paying salaries to terrorists serving in Israeli prisons, as well as to the families of deceased terrorists, is an incentive to commit acts of terror.
 (2)The United States does not provide direct budgetary support to the Palestinian Authority. The United States does pay certain debts held by the Palestinian Authority and fund programs which the Palestinian Authority would otherwise be responsible for.
 (3)The United States Government supports community-based programs in the West Bank and Gaza that provide for basic human needs, such as food, water, health, shelter, protection, education and livelihoods, and that promote peace and development.
 (4)Since fiscal year 2015, annual appropriations legislation has provided for the reduction of Economic Support Fund aid for the Palestinian Authority by an amount the Secretary determines is equivalent to the amount expended by the Palestinian Authority as payments for acts of terrorism by individuals who are imprisoned after being fairly tried and convicted for acts of terrorism and by individuals who died committing acts of terrorism during the previous calendar year.
 3.Sense of CongressCongress— (1)calls on the Palestinian Authority to stop these payments and repeal the laws authorizing them;
 (2)calls on all donor countries providing budgetary assistance to the Palestinian Authority to cease direct budgetary support until the Palestinian Authority stops all payments incentivizing terror;
 (3)supports the creation of a general welfare system, available to all Palestinian citizens within the jurisdictional control of the Palestinian Authority;
 (4)urges the United States Permanent Representative to the United Nations to use that position to highlight the issue of Palestinian Authority payments for acts of terrorism and to urge other member nations of the Security Council and the General Assembly to join the United States in calling on the Palestinian Authority to end this system immediately; and
 (5)urges the Department of State to use its bilateral and multilateral engagements with all governments and organizations committed to the cause of peace to highlight the issue of Palestinian Authority payments for acts of terrorism and join the United States in calling on the Palestinian Authority to end this system immediately.
			4.Limitation on assistance to the West Bank and Gaza
 (a)In generalFunds appropriated or otherwise made available for assistance under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.; relating to Economic Support Fund) and available for assistance for the West Bank and Gaza that directly benefit the Palestinian Authority may only be made available for such purpose if the Secretary of State certifies in writing to the appropriate congressional committees that the Palestinian Authority—
 (1)is taking credible steps to end acts of violence against Israeli citizens and United States citizens that are perpetrated by individuals under its jurisdictional control, such as the March 2016 attack that killed former United States Army officer Taylor Force, a veteran of the wars in Iraq and Afghanistan;
 (2)has terminated payments for acts of terrorism against Israeli citizens and United States citizens to any individual, after being fairly tried, who has been imprisoned for such acts of terrorism and to any individual who died committing such acts of terrorism, including to a family member of such individuals; and;
 (3)has revoked any law, decree, regulation, or document authorizing or implementing a system of compensation for imprisoned individuals that uses the sentence or period of incarceration of an individual to determine the level of compensation paid.; and
 (4)is publicly condemning such acts of violence and is taking steps to investigate or is cooperating in investigations of such acts to bring the perpetrators to justice.
 (b)ExceptionThe limitation on assistance under subsection (a) shall not apply to payments made to the East Jerusalem Hospital Network.
 (c)Rule of constructionAmounts withheld pursuant to this section shall be deemed to satisfy any similar withholding or reduction required under any other provision of law.
 5.Continuous certificationFunds appropriated or otherwise made available for assistance under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.; relating to Economic Support Fund) and available for assistance for the West Bank and Gaza may only be made available for such purpose if, not later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of State certifies in writing to the appropriate congressional committees that the Palestinian Authority is taking credible and verifiable steps to end acts of violence against Israeli citizens and United States citizens that are perpetrated by individuals under its jurisdictional control.
		6.Palestinian Authority Accountability Fund
 (a)Establishment of FundThere is established in the Treasury a fund to be known as the Palestinian Authority Accountability Fund (PAAF). The PAAF shall consist of funds withheld under sections 4 and 5. (b)InvestmentsThe Secretary of State shall invest funds in the PAAF in an interest-bearing obligation of the United States Government, or an obligation that has its principal and interest guaranteed by the Government, that the Secretary determines has a maturity suitable for the Fund.
 (c)Use of fundsFunds from the PAAF may be made available upon a certification by the Secretary of State that the Palestinian Authority has met the conditions set forth in section 4(a).
 (d)Disposition of unused fundsOn the date that is one year after the date of the enactment of this Act, and annually thereafter, all funds that are in the PAAF shall be withdrawn and made available to the Department of State for the purpose of assistance other than that deemed benefitting the Palestinian Authority.
			67.Annual report
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to the appropriate congressional committees a report including at a minimum the following elements:
 (1)An estimate of the amount expended by the Palestinian Authority during the previous calendar year as payments for acts of terrorism by individuals who are imprisoned for such acts.
 (2)An estimate of the amount expended by the Palestinian Authority during the previous calendar year as payments to the families of deceased individuals who committed an act of terrorism.
 (3)An overview of Palestinian laws, decrees, regulations, or documents in effect the previous calendar year that authorize or implement any payments reported under paragraphs (1) and (2).
 (4)A description of United States Government policy, efforts, and engagement with the Palestinian Authority in order to confirm the revocation of any law, decree, regulation, or document in effect the previous calendar year that authorizes or implements any payments reported under paragraphs (1) and (2).
 (5)A description of United States Government policy, efforts, and engagement with other governments, and at the United Nations, to highlight the issue of Palestinian payments for acts of terrorism and to urge other nations to join the United States in calling on the Palestinian Authority to end this system immediately.
 (b)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
 78.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means— (1)the Committee on Appropriations and the Committee on Foreign Relations of the Senate; and
 (2)the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives.September 6, 2017Reported with amendments